Citation Nr: 0841938	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  99-24 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 


THE ISSUE

Entitlement to service connection for epilepsy.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to May 
1979.  

This matter arises from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran provided testimony in 
support of his appeal at a hearing that was held before a RO 
Decision Review Officer in October 1999, and at a 
videoconference hearing that was chaired by the undersigned 
in November 2003.  Transcripts of both hearings are of record 
and have been reviewed.
	
The case was remanded by the Board in February 2001 to cure 
certain procedural defects.  

In May 2004, the Board denied the veteran's claim.  The 
veteran then appealed the decision to the United States Court 
of Appeals for Veterans Claims (Court).  A memorandum 
decision was received in January 2007, and the Court entered 
Judgment the following month, vacating the Board's May 2004 
decision, and remanding the claim to the Board for 
readjudication consistent with the memorandum decision.  

In July 2008, the Board referred this case for an independent 
medical expert (IME) opinion.  Such an opinion was provided 
in August 2008.  

In October 2008, the veteran submitted additional evidence 
and argument, along with a waiver of initial RO 
consideration.


FINDINGS OF FACT

1.  During active service, the veteran contracted an unknown 
febrile illness.

2.  The medical evidence reflects that the veteran's current 
partial onset seizures are secondary to mesial temporal 
sclerosis.
3.  Medical literature reflects that mesial temporal 
sclerosis and seizures may have their onset up to 20 years 
following a central nervous system infection.  

4.  Resolving any doubt in the veteran's favor, the competent 
medical evidence is in relative equipoise as to whether his 
current partial onset seizures are related to his in-service 
febrile illness.


CONCLUSION OF LAW

Partial onset seizures are related to the veteran's active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  38 U.S.C.A. 
§ 5100 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating this claim.  
This is so because the Board is taking action favorable to 
the veteran by granting service connection for partial onset 
seizures.  Thus, a decision on the merits poses no risk of 
prejudice to the veteran.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

In this case, medical evidence confirms that the veteran 
currently has an epileptic disability, characterized as 
partial onset seizures.

The veteran states that his current epilepsy is the result of 
an in service illness suffered in 1977.  Specifically, he 
maintains that the fever, chills, and headache that he 
experienced for a one-week period in 1977 were the result of 
either malaria or a meningitis infection.  He asserts that 
the residuals of the illness eventually resulted in the 
development of epilepsy in the late 1990's.  

Service treatment records show that the veteran was seen for 
complaints of chills in December 1977.  The examiner noted 
that these symptoms had occurred about a week earlier, and 
that the veteran gave a history of not taking his chloroquine 
every week.  He had a temperature of 99.4, and his throat and 
nasal turbinate were inflamed.  There was evidence of 
cervical adenopathy.  Testing for malaria and mononucleosis 
was negative.  The veteran was stationed in Nigeria at the 
time of this illness.  On physical examination pending 
service discharge, the veteran's neurological system was 
normal.  The examination report was also negative for any 
findings related to malaria or meningitis.

With respect to the medical evidence of record, reports dated 
between July 1996 to November 1998 from B.S. Zaret, M.D., 
document active treatment for epilepsy.  A treatment note 
dated in July 1996 indicates that the veteran's first seizure 
event occurred in November 1995.  Dr. Zaret noted that the 
veteran gave a history of having some febrile seizures as a 
child, and that he suffered a closed head injury as a child.  
An August 1996 treatment note indicated that an EEG and MRI 
had been negative.  The eventual diagnosis, which was first 
documented in October 1996, was "idiopathic epilepsy of 
partial onset, right hemisphere."  The records from Dr. Zaret 
contain no findings related to the veteran's military service 
or to the etiology of his seizure disorder.

In support of his claim, the veteran submitted private 
opinions dated in April 1999 and December 2002 from R.N. 
Kishner, M.D.  In this regard, according to an April 1999 
statement, Dr. Kishner opined that "it would seem to me that 
the patient probably did have aseptic meningitis in 1977, but 
not encephalitis."  He said he would defer to VA as to 
whether there was any etiological relationship between the 
meningitis and the veteran's current seizure disorder.  Dr. 
Kishner noted, however, that "it is as likely as not and 
possible that this is the etiologic factor for the patient's 
seizure disorder."

In his December 2002 letter, Dr. Kishner stated that had 
there been a full thorough workup at that time regarding his 
in-service illness, he noted there would be little if any 
question regarding residual impairment.  However, as the 
evaluation in-service had been inadequate, Dr. Kishner stated 
that it would be "conjecture" to render an opinion as to the 
etiology of the veteran's seizure disorder.  He stated 
"nonetheless, there is a possibility, as mentioned before, 
that a causal relationship exists."

In February 2001, the veteran underwent a VA neurological 
examination.  A magnetic resonance imaging test was 
consistent with right-sided mesial temporal sclerosis.  The 
consulting neurologist diagnosed focal epilepsy secondary to 
structural abnormality in the right mesial temporal lobe. 
(sclerosis).  It was felt that the etiology of the seizure 
disorder was unclear.  However, if the veteran's history of 
inservice malarial infection could be confirmed, the 
physician stated malaria as the cause of his seizure disorder 
could not be "discluded."  

The veteran underwent an infectious disease consultation at 
the Miami VA Outpatient Clinic in March 2001 to determine 
whether there was a correlation between his flu-like symptoms 
in 1977 and his focal epilepsy.  His in-service history of 
illness in 1977 was discussed.  Given the fact that a smear 
for malaria had been negative, the examiner, an infectious 
disease fellow, opined that was "unlikely" that the veteran 
actually had malaria at that time.  He stated another 
possible cause of the veteran's illness was aseptic 
meningitis, especially "herpes simplex meningoencephalitis" 
which has temporal lobe predilection.  However, the physician 
noted that no spinal tap was performed at that time, and 
that, even if a tap was performed, a test for herpetic 
meningitis was not yet available.  He said there was no way 
to prove that the veteran had aseptic meningitis in service.  
Given these findings, the examiner stated there are no 
diagnostic tests available now to determine whether the 
veteran did indeed have aseptic meningitis or a malarial 
disease during service.  

An October 2002 report from A.J. Ramsey, M.D., indicates that 
the veteran had a blood study performed to determine whether 
a history of ""sexually transmitted disease'" (herpes)" would 
account for aseptic meningitis.  All tests were reported as 
negative.  Referring to the earlier consultation reports, Dr. 
Ramsey indicated that there was "no way for us today, which 
is now 25 years later to determine the etiology of seizures 
disorder."  However, according to the blood work, Dr. Ramsey 
was able to state there was no evidence of genital herpes 
antibodies or syphilis.

As noted, in July 2008, the Board referred this case for an 
IME opinion.  Specifically, the Board requested that the 
expert determine whether there was a 50 percent probability 
or greater that the veteran contracted malaria and/or aseptic 
meningitis during service, in 1977, and if so, whether there 
was a 50 percent probability or greater that the inservice 
disease was the cause of the veteran's current epilepsy.

In August 2008, in response to the request for an IME 
opinion, a Board-certified physician in clinical 
neurophysiology and Assistant Professor of Neurology and 
Neurophysiology at the Medical College of Wisconsin, had an 
opportunity to review the entire claims folder and provide an 
opinion.  The neurologist stated that from a neurologic 
standpoint, "it is my opinion that the patient suffered 
unknown febrile illness in 1977."  He indicated that it is 
possible that the veteran contracted malaria, however no 
percentage probability could be provided given the lack of 
diagnostic tests.  The neurologist further stated that it is 
most likely that the veteran did not have cerebral malaria 
because there was no mention of initial seizures or decreased 
level of consciousness during the acute phase of the disease.  
The neurologist also stated that there is a possibility that 
the veteran might have had a mild form of aseptic meningitis 
or meningoencephalitis, however since no spinal tap was done 
and no imaging studies were performed, he was unable to 
comment on the percentage of possibility.

With regard to whether the current epilepsy is related to the 
in-service disease, the neurologist noted that seizures 
related to mesial temporal sclerosis usually start during 
adolescent years, during the second decade.  The neurologist 
noted reports of mesial temporal sclerosis following head 
trauma or cranial infection.  There are reports of late onset 
mesial temporal sclerosis and seizures up to 20 years 
following central nervous system infection, for example, 
cerebral malaria.  The neurologist opined that "although no 
definite conclusion can be made, in the light of the 
literature and in theory, there is a possibility that there 
may be a causal relationship between the patient's in-service 
febrile illness and partial seizures that started in 1996."  
However considering the lack of appropriate tests and 
documentation of the repetitive clinical exams as well as the 
patient's mental status during the febrile illness, the 
neurologist was not able to provide a percentage probability.
Although the medical evidence is inconclusive as to whether 
the veteran contracted malaria or aseptic meningitis during 
service, the service treatment records do show that he 
contracted a febrile illness in 1977.  Thus, the remaining 
issue is whether the veteran's current epilepsy is related to 
the in-service illness.  

As discussed, Dr. Ramsey indicated that there was "no way for 
us today" to determine the etiology of the veteran's seizure 
disorder.  On the other hand, the 2001 VA examiner indicated 
that if the veteran's history of inservice malarial infection 
could be confirmed, malaria could not be "discluded" as the 
cause of his seizure disorder.

Further, Dr. Kishner, in his 1999 opinion stated that "it is 
as likely as not" that the inservice illness is the 
etiologic factor for the veteran's seizure disorder.  
However, in the same sentence, Dr. Kishner also stated that 
it is "possible" that the two are related.  The fact that 
there is a possibility that the two are related is 
speculative, in nature, and the fact that Dr. Kishner used 
the terms "as likely as not" and "possible" in the same 
sentence somewhat diminishes the probative value of his 
opinion.

Dr. Kishner, himself, in his December 2002 letter, stated 
that it would be "conjecture" to render an opinion as to the 
etiology of the veteran's seizure disorder, given the absence 
of a full thorough workup at that time regarding his in-
service illness.  He nonetheless, reiterated that there is a 
possibility that a causal relationship exists.  That 
statement thus provides a possibility that the veteran's 
epilepsy was caused or aggravated by the inservice illness, 
but does not necessarily indicate a 50 percent or greater 
probability.

The 2008 independent medical expert also concluded that there 
is a possibility that there may be a causal relationship 
between the veteran's in-service febrile illness and his 
current partial seizures, but could not definitely conclude 
so, or provide a percentage probability.  

The Court has held that medical opinions, which are 
speculative, general or inconclusive in nature, cannot 
support a claim.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  See also Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) [evidence favorable to the veteran's claim that 
does little more than suggest a possibility that his 
illnesses might have been caused by service is insufficient 
to establish service connection].

However, cautious language does not always express 
inconclusiveness in a doctor's opinion on etiology and such 
language is not always speculative.  An etiological opinion 
should be viewed in its full context, and not characterized 
solely by the medical professional's choice of words.  See 
Lee v. Brown, 10 Vet. App. 336, 339 (1997); see also Mattern 
v. West, 12 Vet. App. 222, 226-27 (1999).

In sum, the evidence of record shows that the veteran 
suffered a febrile illness during service in Nigeria, and has 
a current diagnosis of partial onset seizures.  Further, the 
medical literature suggests a relationship between epileptic 
disorders and malarial infection, and the medical opinions of 
record relate, albeit to an unknown percentage, the veteran's 
current seizures to his inservice febrile illness.  Thus, the 
Board finds that, resolving any doubt in the veteran's favor, 
the evidence is at least in equipoise as to whether the 
veteran's partial onset seizures are related to his in-
service febrile illness.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2008).

The record does not definitively disclose any other cause for 
the veteran's epilepsy.  

Accordingly, for the reasons and bases expressed above, the 
Board concludes that service connection for partial onset 
seizures is warranted.  The benefit sought on appeal is 
granted.

ORDER

Service connection for partial onset seizures is granted.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


